Citation Nr: 1528700	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, claimed as arthritis and residuals of a right ankle fracture.

2.  Entitlement to service connection for a left ear disorder, claimed as a cyst.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 8, 1962 to November 23, 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Following the hearing, the VLJ held       the record open for an additional 60 days for the appellant to submit additional evidence.  In May 2015, additional medical evidence was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

Regarding the right ankle, the appellant contends that his current right ankle disability is related to his 1962 period of service.  Service treatment records show that the appellant was seen in October 1962 for a right ankle twisting injury.  At  that time there was minimal swelling and x-rays were negative.  Current private medical treatment records include an April 2012 right ankle x-rays showing        mild degenerative changes of the tibiotalar joint, as well as a possible small osteochondral defect of medial talar dome, and remote injury to deltoid ligament complex and lateral collateral ligament complex.  Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the appellant should be afforded a VA examination and opinion prior to adjudication of his right ankle claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board also finds that further development of the record is necessary prior to addressing the appellant's left ear claim, to include a VA examination.  The appellant has provided competent lay testimony as to current ear problems, including hearing loss and tinnitus, and current private treatment records show a bilateral mixed hearing loss.  Service treatment records show that the appellant was treated in        and ultimately discharged from service, in part, due to chronic suppurative left     otitis media, chronic left mastoiditis, and perforation of the left tympanic membrane.  In service in October and November 1962, it was determined that the foregoing disabilities were not incurred in the line of duty, existed prior to service, and were not aggravated by active service.  Regarding the perforated tympanic membrane,      it was suspected that it was caused by the chronic otitis media and mastoiditis.  Based on the foregoing, the Board finds that the appellant should be afforded an examination to determine whether he has any current hearing loss, tinnitus, or other disability including otitis media or mastoiditis, that is related to his period of active service.  Id.

Additionally, pertaining to the issue of whether a left ear disorder preexisted the appellant's period of ACDUTRA in October 1962, efforts should be made on remand to obtain any potentially outstanding service treatment records.  It appears that the appellant was in the National Guard from August 1961, and then the Enlisted Reserves from December 1961, prior to entrance into ACDUTRA in October 1962.  The record contains an August 1961 Report of Medical History, which is negative for any left ear disorder, but no corresponding Report of Medical Examination.  However, upon being admitted to the hospital in service in October 1962, the appellant reported a two year history of persistent left ear drainage.  While it is unclear whether any such additional records exist, the Board finds that efforts should be made on remand to obtain any records from the appellant's Reserve or National Guard service prior to October 1962.

Finally, as the appellant has testified that he has received private treatment from hospitals and physicians related to his claims on appeal, those records should be sought on remand.  In particular, records relating to a left ear surgery occurring around 1976 or 1977 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his right ankle, left ear disorder ("cyst," otitis media, or mastoiditis), hearing loss, or tinnitus.  After securing any necessary releases, request any identified records that are not duplicates of those already contained in the claims file, to specifically include records pertaining to a 1976 or 1977 left ear surgery at Mount Carmel Hospital by a doctor in Columbus, Ohio.  If any requested records are not available, the appellant and his representative should be notified of such.

2.  Request from official sources the appellant's complete service treatment and personnel records, to include records from his service with the National Guard and Enlisted Reserves.

3.  After the above has been completed to the extent possible, schedule the appellant for a VA joints examination.  The claims file should be reviewed by      the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the appellant, the examiner should provide an opinion      as to whether it is at least as likely as not (50 percent probability or greater) that the appellant's current right ankle disability arose during or is otherwise related to his period of ACDUTRA, to include a right ankle twisting injury in October 1962.  In rendering the opinion, the examiner should discuss the significance of the October 1962 x-ray, as well as the current references to remote injury.  The rationale for any opinion expressed should be set forth.

4.  Schedule the appellant for a VA ear disease examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted  and the results reported in detail.  Following review of the claims file and examination of the appellant, the examiner should respond to the following:

For each diagnosis, the examiner should respond to the following:

a)  Is it highly likely that the appellant's suppurative otitis media, mastoiditis, and perforated tympanic membrane preexisted the appellant's period of ACDUTRA beginning on October 7, 1962?  Please explain why or why not. 
      
b)  If preexisting service, please opine whether the pre-existing disorder permanently worsened during service  (as opposed to a temporary exacerbation in service).  Please explain why or why not.  

c)  If the appellant had a pre-existing disorder that did permanently increase in severity during service, was that worsening clearly the result of natural progression (versus being caused by a disease or incident of service)?  Please explain why or why not. 

d)  If the disorder pre-existed service and was permanently worsened beyond natural progression (aggravated) by the period of ACDUTRA, is it at least as likely as not (50 percent or greater probability) that the appellant's currently diagnosed disorder is etiologically related to the aggravation in service?  Please explain why or why not.

e)  If the disorder did not pre-exist service, is it at least as likely as not (50 percent or greater probability) that it had its onset during ACDUTRA or was otherwise caused by the period of ACDUTRA, to include the finding of a perforated tympanic membrane therein?   Please explain why or why not.

5.  Schedule the Veteran for a VA audiological examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss and tinnitus arose during his 1.5 month period of ACDUTRA or is otherwise related to any disease, injury, or incident in service.  Please explain why or why not. 

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




